Citation Nr: 1641843	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.


REMAND

The Veteran is seeking service connection for hypertension, to include as due to herbicide exposure in Vietnam.  The Veteran's service personnel records document that the Veteran served in the Republic of Vietnam from approximately May 1966 to June 1967, and was awarded the Vietnam Service Medal and Vietnam Campaign Medal with device.  

Pursuant to the Board's previous November 2011 remand, the Veteran was afforded a VA examination in April 2013.  The remand directives specifically stated that a cardiologist provide the requested opinion.  The examiner, an internal medicine physician, found that the Veteran's hypertension was "less likely than not incurred in or caused by service."  The rationale was that the Veteran had one isolated episode of elevated blood pressure readings during service in January 1966, that subsequent readings were normal, and that there was no evidence of diagnoses or treatment of hypertension during service or within one year of service.  There was also a gap of more than twenty years between a diagnosis of hypertension and separation.  The examiner also stated that hypertension was not related to herbicide exposure, and that medical literature did not support an etiological relation between exposure and further development of hypertension.  

Another VA examination was conducted in September 2014.  This examiner, an internal medicine physician, who reported that he discussed the case with a VA staff cardiologist, concurred with the April 2013 VA examiner's opinion.  The examiner also indicated that "until present, an etiological association between hypertension and Agent Orange exposure has not been found by the VA," but did not provide any further explanation.  

Hypertension is not a disease that will be presumed to be related to Agent Orange exposure.  38 C.F.R. § 3.309 (2015).  Service connection for hypertension resulting from such exposure may nevertheless be established by probative medical evidence that establishes such a causal link.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition, VA itself has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  

While the VA examiners indicated that there was no etiological relationship between hypertension and herbicide exposure, the NAS findings that there was limited or suggestive evidence of an association between exposure to herbicides and hypertension were not considered.  Also subsequent to the September 2014 VA opinion, a private medical opinion from Dr. T. C. was submitted in December 2015.  Dr. C. opined that it was "at least as likely as not" that the Veteran's military service contributed to the development of hypertension, because the Veteran was exposed to Agent Orange in service and that Agent Orange can contribute to the development of hypertension.  However, Dr. C. did not interview and examine the Veteran, and did not review the Veteran's claims file.  

Consequently, the Board finds that an additional VA medical opinion is necessary regarding the relationship, if any, between the Veteran's post-service hypertension and his military service, including his presumptive herbicide exposure.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be forwarded to a cardiologist, if possible, or an appropriate VA physician to provide a medical opinion pertaining to the Veteran's claim for service connection for hypertension.  A VA examination of the Veteran must be provided only if the examiner deems it necessary.  After a review of the electronic claims file, and with consideration of the service treatment records, post service treatment records, and the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current hypertension is related to his active military service, to include exposure to herbicides in Vietnam.  

In expressing the opinion, the examiner must consider the National Academy of Science Institute of Medicine reports that there is suggestive evidence of an association between exposure to Agent Orange and hypertension.  The examiner must also review and discuss the private medical opinion from Dr. C. that was submitted in December 2015.

The examiner must provide a complete rationale for all opinions expressed, including a description of the specific evidence relied upon or rejected in reaching the opinion.  Citations to any medical literature and/or studies used in offering his or her opinions must be provided and an explanation regarding how this supports an opinion must be included in the medical report.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

